In an action for an accounting and to impose a constructive trust on the defendants’ interest in a certain parcel of real property, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Leviss, J.H.O.), dated May 4, 2006, as, after a nonjury trial, imposed a constructive trust upon the real property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiffs presented evidence that was sufficient to establish the elements of a constructive trust (see Ubriaco v Martino, 36 AD3d 793 [2007]). The plaintiffs’ claim for the imposition of a constructive trust was not time-barred, because the defendant Rajko Marie first openly repudiated any interest that the plaintiffs Frank Marie and Marie Piping, Inc., might have had in the real property at issue in December 1998, less than six years before the plaintiffs commenced the instant action (see CPLR 213 [1]; Jakacic v Jakacic, 279 AD2d 551, 552 [2001]). Prudenti, P.J., Mastro, Angiolillo and Dickerson, JJ., concur.